Order entered September 24, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00923-CV

                                    CURTIS MAYS, Appellant

                                                  V.

                            PIPER HUNN, TRISHA MOORE AND
                           RED DOG PROPERTIES, LLC, Appellees

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-04535-C

                                             ORDER
       Both the clerk’s record and the reporter’s record in this case are overdue. By postcard

dated August 20, 2019, we notified the Dallas County Clerk that the clerk’s record was overdue

and directed him to file the clerk’s record within thirty days. Also by postcard dated August 20,

2019, we notified Janet Wright, Official Court Reporter for County Court at Law. No. 3, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days. To

date, neither the Dallas County Clerk’s office nor Ms. Wright have responded to our notices

regarding the record in this appeal.

       Accordingly, this Court ORDERS the Dallas County Clerk, to file, within TEN DAYS

of the date of this order, either (1) the clerk’s record, or (2) written verification that appellant is
not entitled to proceed without payment of costs and has not paid for or made arrangements to

pay for the clerk’s record. We notify appellant that if we receive verification he is not indigent

and has not paid for or made arrangements to pay for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We also ORDER Ms. Wright, Official Court Reporter for County Court at Law No. 3, to

file, within TEN DAYS of the date of this order, either (1) the reporter’s record; or (2) written

verification that appellant has not paid for or made arrangements to pay for the reporter’s record

and that appellant has not been found entitled to proceed without payment of costs. We notify

appellant that if we receive verification he has not paid for or made arrangements to pay for the

reporter’s record and has not been found entitled to proceed without payment of costs, we will

order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

       Sally Montgomery
       Presiding Judge
       County Court at Law No. 3

       John Warren
       Dallas County Clerk

       Janet Wright
       Official Court Reporter
       County Court at Law No. 3




                                                    /s/     BILL WHITEHILL
                                                            JUSTICE